Citation Nr: 1121079	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  04-36 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for disorders of multiple joints, to include disorders of the spine as well as disorders of the shoulders, elbows, wrists, hands, hips, knees, ankles, and feet.  

2.  Entitlement to service connection for disorders of multiple muscles.

3.  Entitlement to an increased evaluation for left cubital tunnel syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from March 1985 to April 1997, when he was discharged and entered the Air National Guard.  He is a recipient of the Southwest Asia Service Medal with device.

The appeal comes before the Board of Veterans' Appeals (Board) from actions taken by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO, via videoconference from the VA satellite facility in Albany, NY.  A transcript is associated with the claims file.

The Board remanded the appealed claims for additional development in August 2008.  The case now returns to the Board for further review.  

The Board has recharacterized the claims for service connection which are subjects of this appeal because the Veteran has informed that he is not claiming disorders based on Persian Gulf syndrome, and the record reflects that he may have multiple disorders of different joints and different muscles for which service connection may be warranted, though without these disorders constituting a single overriding joint or muscle disorder.  Thus, to afford appropriate consideration of the Veteran's claims for service connection, the claim for "disability manifested by multiple joint pain" has been recharacterized simply as claims for disorders of multiple joints, and the claim for "service connection for disability manifested by muscle pain" has been recharacterized simply as claims for disorders of multiple muscles.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, above, the Veteran served on active duty with the U.S. Air Force from March 1985 to April 1997.  He then was discharged under the Air Force "Palace Chase" program to enlist in the Air National Guard. 

The Veteran has not fully clarified the nature of his work as a weapons loader, as to when those duties were performed in military service and when they were done as a civilian employee.  That information should be answered in furtherance of his claims.  

In a statement dated in October 2008, the Veteran indicated that he enlisted in the Maryland Air National Guard in April 1997, and with that organization was deployed to Kuwait for 90 days during that year.  He listed another deployment, to Saudi Arabia, for 45 days in 1998.  He further stated that he enlisted in the Vermont Air National Guard in August 1999, with which organization he was deployed to Saudi Arabia for 45 days in 2000, Qatar for 45 days in 2002, Iraq for 60 days in 2004, and Iraq for 60 days again in 2007.  On a Statement in Support of Claim dated in December 2010, he indicated he was about to go on deployment to Korea from January to February 2011.  At his VA neurological examination in February 2011, he confirmed that he had just returned from Korea.

It is not clear whether the above list of deployments is complete, and it appears that all have not been verified by the AMC.  In a Report of General Information prepared by the AMC, it is noted that the Vermont State Adjutant General's office advised that "everything is electronic on the Air National Guard side".  In light of the Veteran's service connection claims, the AMC may wish to obtain official documentation of those additional periods of service, to include specific information as to when the Veteran served on active duty (AD), active duty for training (ADT), and inactive duty training (IADT).

In addition, a member of the National Guard only serves in the Federal military when the member is formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a State governor.  To have basic eligibility as a veteran based on a period of duty as a member of a State Army National Guard, a National Guardsman must have been ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505.  See 38 C.F.R. § 3.6(c), (d).  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of Defense, 496 U.S. 334 (1990)).  Therefore, the AMC should ascertain which periods of the Veteran's National Guard duty were in "federalized" service.

In our August 2008 remand, the Board requested VA examinations to address the appealed disabilities and implicated medical questions, to be conducted by a neurologist and an orthopedist.  However, only a single VA examination  was afforded the Veteran to address these medical questions pursuant to the remand, and this examination was conducted by a VA neurologist in February 2011.  Thus, further remand is required.  Although absolutely strict compliance with the terms of a Board remand is not required, see D'Aries v. Peake, 22 Vet. App. 97 (2008), nevertheless substantial compliance is required to comport with the mandate of the Court in Stegall v. West, 11 Vet. App. 268 (1998).

The examiner who conducted the VA neurological examination in February 2011 reported having reviewed the claims file for the examination.   However, although the examiner did note past X-rays with negative findings in multiple joints, the examiner did not address past medical practitioners' findings of conditions in multiple joints affecting functioning.   The examiner also did not address any disability represented by the Veteran's own assertions related to his joints or muscles.  The Veteran's records and his own statements reflect that, during his years of active duty as well as subsequently apparently working in a civilian capacity on military bases, he performed work as a weapons loader.  Multiple treating physicians or medical examiners have suggested that he suffers from an overuse syndrome of some form due to these strenuous work activities, and the questions implicated of whether he has such a condition as a chronic disability, and which joints or muscles it affects, must be answered.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for additional information on the following points: 

a.  Ask him to provide a clear statement detailing the nature of his work on military duty as well as in civilian work, including in particular the day-to-day physical requirements of the work.  In particular, the Veteran should address his assertion of work as a weapons loader both during military service and as a civilian employee, i.e., during what time periods intervals was his weapons loading duty military work and during what time periods was it civilian work, and what physical tasks were involved in the military duty versus the civilian duty?

b.  Also ask him to provide a clear statement of symptoms of his claimed disabilities, including specifying the particular joints and muscle groups affected.  For each distinct joint or muscle group affected, the Veteran should address what symptoms have been present, when they have been present, whether they developed while he was on military duty or otherwise, and whether the symptoms were distinct episodes of symptoms, recurring episodes, or chronic with ongoing symptoms up to the present time.

c.  Also ask the Veteran to identify any additional sources of information relevant to his claims for service connection for joint and muscle disorders, and for rating his service-connected left cubital tunnel syndrome.  Ask him to submit any additional evidence he may have, or to provide appropriate authorization for the RO or AMC to obtain such evidence.

2.  Thereafter, obtain any as yet unobtained records from VA or other sources, and any other indicated relevant evidence, as identified in the Veteran's submitted statement(s) in response to remand instruction 1, or as otherwise indicated by the record.  These should be requested with the Veteran's assistance, as appropriate.  All records and responses received should be associated with the claims file.  

3.  Then, schedule the Veteran for examination by an orthopedist and any other necessary specialist, to address the nature and etiology of any current disorders of one or multiple joints or muscle groups.  The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner(s) for review.  All non-invasive tests and studies deemed necessary by the examiner should be conducted.  These tests should also include validity testing of the Veteran's responses.  The tests and studies performed, and their results, should be discussed in the examination report. 

The examiner(s) should do the following:

a.  Note that the Veteran has asserted that he suffers from disorders of multiple joints and muscle groups, but also note current statements and past statements and medical findings within the record addressing disorders or symptom sets affecting one or multiple muscle or joint groups, such as the joints or muscles of the hands or arms, the shoulders, the hips, the knees, the ankles, the feet, and the spine.  The examiner(s) should note that all of these parts are variously addressed as symptomatic in past medical records, and questions are presented as to whether the Veteran suffers from implicated disorders or conditions including, potentially, overuse syndrome, cumulative traumas associated with heavy work, peripheral neuropathy, connective tissue disease, Raynaud's phenomenon, other rheumatic condition(s), or arthritis including as associated with stress or strain on joints.  The examiner(s) should note not only the Veteran's medical history, but also his work history performing heavy physical labor as a weapons loader both in service and after service in a civilian capacity.  

For each current disorder of the joints, muscles, or nerves identified, the examiner(s) should address a current diagnosis, whether the condition is chronic or recurrent, and whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed or was aggravated (permanently increased in severity) in service or whether the disorder is otherwise causally related to service, such as being causally related to heavy physical work performed in service, OR, in the alternative, whether any such relationship between service and the current disability is unlikely (i.e., less than a 50-50 probability).  

The examiner(s) should also address the nature and extent of the Veteran's left cubital tunnel syndrome, including its effect on use and functioning of the left arm and hand.   

b.  The examination should be conducted based on consideration not only of examination findings but also of the Veteran's statements of current symptoms and past history, as well as past records including of examination and treatment as documented within the claims file.  The examiner(s) is (are) advised that, to the extent deemed relevant and credible, lay statements may be used to support historical events such as past work or injuries or symptoms, or past diagnoses or assessments as related by a medical practitioner to the Veteran.  

The examiner(s) should explicitly state conclusions regarding the Veteran's credibility with regard to assertions relevant to claimed muscle or joint disorders and their etiology. Or as relevant to the Veteran's left cubital tunnel syndrome.  In these regards, the examiner(s) should address the extent to which the Veteran's reports of current symptoms or past events and medical history are consistent or inconsistent with or are explained by or not explainable by objective findings.  

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note: The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

e.  The examiner(s) should provide a rationale for all assessments and opinions he or she provides, and the factors upon which each medical assessment or opinion is based must be set forth in the report.  If the examiner(s) cannot answer any question posed without resorting to unsupported speculation, the examiner(s) must provide a complete explanation as to why that is so.

4.  Thereafter, readjudicate the remanded claims de novo.  Consider staged ratings for the left cubital tunnel increased rating claim, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought is not granted to the Veteran's satisfaction, provide him and his authorized representative with a Supplemental Statement of the Case and appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

